DETAILED ACTION
This action is in response to an application filed with the US on 11/28/2018 and having an Effective Filing Date of 05/30/2016, in which claims 1-13 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 14 FEBRUARY 2019, 27 AUGUST 2019, 30 DECEMBER 2019, 29 JUNE 2020, 13 NOVEMBER 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Interpretation
“ionic liquid” as used in the claims is interpreted to refer to the term of the art “ionic liquids” which is defined in the specification at [0030] as 
an "ionic liquid" is also generally referred to as "ambient temperature molten salt" or simply "molten salt", for example. The ionic liquid is a salt having a molten state at a wide range of temperatures including room temperature (normal temperature), and is a salt which is in liquid form at a temperature of not more than 100°C. The ionic liquid is preferably a stable ionic liquid which is in liquid form at room temperature (normal temperature) or a temperature 5 close to room temperature.  
“DN gel” as used in the claims is interpreted to refer to the term of the art “double network gel” which is defined in the specification at [0029] as 
DN gel membrane is a gel having a three- 10 dimensional structure in which two types of independent polymers are entangled with each other. More specifically, a DN gel membrane has a three-dimensional structure in which a hard and brittle gel and a soft and flexible gel are combined
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations of an amount of “the 2nd monomers added” and “the 1st monomers added”, however neither of the monomers are “added”, and it is not clear at what point the limitation is limiting the monomers, i.e. in the solution or in the formed membrane.  It is interpreted to refer to the concertation of the respective monomer solutions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0186446 (hereinafter “Bara”) in view of CN 104707486 A (hereinafter “Hu”).
Regarding Claim 1 Bara discloses a method of producing a gel membrane, comprising: 
a step (1) comprising producing a 1st gel membrane by (i) casting, on a substrate, a solution containing an ionic liquid A (such as “monomer a1 of Fig. 6” i.e. [Tf2N] anion, RTIL-based monomer cation) and an ionic liquid B (such as [C2mim][Tf2N]), the ionic liquid A being made up of 1st monomers (1a of Fig. 6, as above) each of which is a molecule having at least one polymerizable functional group (i.e. such as the vinyl/alkylene group [0019]) and (ii) polymerizing the 1st monomers (with UV, initiator); see [0014], [0016], [0021], [0026], [0038]-[0052], [0077], Example 1, [0159]). 
Bara does not disclose a step (2) comprising producing a DN gel membrane by (i) immersing, in a solution containing 2nd monomers which are different from the 1st monomers, the 1st gel membrane obtained in the step (1) and (ii) polymerizing the 2nd monomers. 
However Hu discloses a method of forming double network (“DN”) gel membranes, wherein after a 1st monomer solution is polymerized, the resulting formed gel membrane is then immersed in a 2nd monomer solution, wherein the 2nd monomers are different from the 1st monomers, and then that 2nd monomer solution is polymerized, in order to improve the mechanical strength of the formed membrane ([0010]-[0024], Embodiments 1-6).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bara by additionally, after forming the gel membrane, immersing in a 2nd monomer solution, which are different from the 1st monomers, and then that 2nd monomer solution is polymerized to form a double network membrane as disclosed in Hu in order to improve the mechanical strength of the formed membrane (([0010]-[0024], Embodiments 1-6).
Regarding Claim 2 Bara in view of Hu discloses the method of claim 1, wherein the ionic liquid B in the step (1) contains anions of bis(trifluoromethanesulfonyl)imide ion (Bara [0016], Example 1 [0159]). 
Regarding Claim 3 Bara in view of Hu discloses the method of claim 1, wherein the ionic liquid B in the step (1) contains cations, i.e. of the unpolymerized TRIL that satisfy Formula I (Bara [0159], Fig. 7, see also [0064]-[0076]).
Regarding Claim 4 Bara in view of Hu discloses the method of claim 1, wherein the 1st monomers contain at least an anion; and the anion is bis(trifluoromethanesulfonyl)imide ion (Bara [0016], Example 1 [0159], Fig. 6-7).
Regarding Claim 5 Bara in view of Hu discloses the method of claim 1, wherein the 1st monomers may additionally be monomers which may be used include those fitting Formula 1a; Bara [0040]-0045]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portions of Bara’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Regarding Claim 6 Bara in view of Hu discloses the method of claim 1, wherein the at least one polymerizable functional group of each of the 1st monomers is of at least one kind selected from the group consisting of (i) a group containing a carbon-carbon double bond (Bara [0016], Example 1 [0159], Fig. 6-7).
Regarding Claim 8 Bara in view of Hu discloses the method of claim 1, wherein the 2nd monomers are monomers of acrylamide, N-isopropylacrylamide (Hu [0023], [0030], [0051]).
Regarding Claim 10 Bara in view of Hu discloses the method of claim 1, and while a ratio of an amount (the number of moles) of the 2nd monomers added to an amount (the number of moles) of the 1st monomers added (2nd monomers/1st monomers) is not provided, the range of concentrations of each of the first monomer solution and the second monomer solution are the same, and thus it would have been obvious to the use the same concentrations of the monomers ,i.e. a 1:1 ratio. Further the amount of each monomer used is clearly a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
Regarding Claim 11 Bara in view of Hu discloses the method of claim 1, wherein the solution in the step (1) further contains a crosslinking agent; (Hu [0013]-[0016]).
Regarding Claim 12 Bara in view of Hu discloses the method as set forth in claim 11, wherein the crosslinking agent may be N,N'-methylene-bisacrylamide (Hu [0024). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bara in view of Hu further in view of Dutta, S., Dey, D. and Dhara, D. (2014), Poly(ethylene glycol)-containing cationic hydrogels with lipophilic character. J. Appl. Polym. Sci., 131 (hereinafter “Dutta”).
Regarding Claim 7 Bara in view of Hu discloses the method of claim 1, wherein each of the 1st monomers is 3-(methacryloylamino)propyl-trimethylammonium chloride. 
However, Dutta discloses forming cationic hydrogels wherein the monomer may be 3-(methacryloylamino)propyl-trimethylammonium chloride (MAPTAC) (Abstract, Table 1, Synthesis of hydrogels).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bara in view of Hu by substituting, or additionally including for the first monomer 3-(methacryloylamino)propyl-trimethylammonium chloride (MAPTAC) as disclosed by Dutta because this involves the simple substitutions of known ionic monomers used for form ionic hydrogels to obtain the predictable result of forming a successful gel membrane.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bara in view of Hu further in view of Yasuda, K., et al. (2009), A Novel Double-Network Hydrogel Induces Spontaneous Articular Cartilage Regeneration in vivo in a Large Osteochondral Defect. Macromol. Biosci., 9: 307-316. (hereinafter “Yasuda”).
Regarding Claim 9 Bara in view of Hu discloses the method of claim 1, wherein each of the 2nd monomers is N,N-dimethylacrylamide. 
However, Yasuda discloses a similar method of making a double network hydrogel, where N,N-dimethylacrylamide is used as the second monomer (Abstract, Introduction, Materials).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bara in view of Hu by substituting for the second monomer N,N-dimethylacrylamide as disclosed by Yasuda because this involves the simple substitutions of monomers known for use as the second monomer in a double network gel membrane formation method to obtain the predictable result of forming a successful double network gel membrane.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0186446 (hereinafter “Bara”) in view of CN 104707486 A (hereinafter “Hu”) and US 2013/0014642 A1 (hereinafter “Sano”).
Regarding Claim 13 Bara discloses a method of producing a gel membrane, comprising: 
a step (1) comprising producing a 1st gel membrane by (i) casting, on a substrate, a solution containing an ionic liquid A (such as “monomer a1 of Fig. 6” i.e. [Tf2N] anion, RTIL-based monomer cation) and an ionic liquid B (such as [C2mim][Tf2N]), the ionic liquid A being made up of 1st monomers (1a of Fig. 6, as above) each of which is a molecule having at least one polymerizable functional group (i.e. such as the vinyl/alkylene group [0019]) and (ii) polymerizing the 1st monomers (with UV, initiator); see [0014], [0016], [0021], [0026], [0038]-[0052], [0077], Example 1, [0159]). 
Bara does not disclose a step (2) comprising producing the DN gel membrane by (i) immersing the 1st gel membrane in a solution containing 2nd monomers which are different from the 1st monomers and (ii) polymerizing the 2nd monomers; or a step (3) comprising producing the acid gas separation membrane by immersing the DN gel membrane in a solution which contains an ionic liquid C containing a group that reacts with an acid gas.   
However, with regard to a step (2) producing a DN gel membrane, Hu discloses a method of forming double network (“DN”) gel membranes, wherein after a 1st monomer solution is polymerized, the resulting formed gel membrane is then immersed in a 2nd monomer solution, wherein the 2nd monomers are different from the 1st monomers, and then that 2nd monomer solution is polymerized, in order to improve the mechanical strength of the formed membrane ([0010]-[0024], Embodiments 1-6).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bara by additionally, after forming the gel membrane, immersing in a 2nd monomer solution, which are different from the 1st monomers, and then that 2nd monomer solution is polymerized to form a double network membrane as disclosed in Hu in order to improve the mechanical strength of the formed membrane (([0010]-[0024], Embodiments 1-6).
With regard to a step (3) producing an acid gas separation membrane, Bara discloses active species for removing acid gas may be included [0021], and further Sano discloses a gas separation membrane for removing an acid gas (Abstract, [0001]), which comprises an acid gas carrier which interacts/reacts with the target acid gas [0075], which may be an “ion liquid” i.e. ionic liquid [0078]-[0080], which is supported on a membrane [0077].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bara in view of Hu by additionally including a coating of an ionic liquid C containing a group that reacts with an acid gas on the DN gel membrane to produce an acid gas removing membrane as disclosed by Sano because Bara discloses the desire to remove acid gases [0021] and thus this invoels substitution of a known alternative means of incorporating acid gas removing materials into a membrane to obtain the predictable result of successfully forming an acid gas membrane.
It is not specifically disclosed that the DN gel membrane is immersed in a solution which contains said ionic liquid C, however immersion of the DN gel membrane would have been an obvious means known to one of skill in the art for coat the DN gel  membrane in such  an ionic liquid C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773